43 So. 3d 737 (2010)
Henry C. LYONS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-1801.
District Court of Appeal of Florida, First District.
June 21, 2010.
Rehearing Denied August 27, 2010.
Nancy A. Daniels, Public Defender, and Kathleen Stover, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Donna A. Gerace, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Henry C. Lyons appeals his convictions on one count of possession of a fraudulent driver's license and two counts of operating a commercial motor vehicle without a valid commercial license. Appellant raises three points: (1) insufficient evidence to prove he committed the crime of fraudulent possession of a driver's license; (2) insufficient evidence to prove the second count of driving without a valid commercial license; and (3) error in the admission of witness testimony after a discovery violation.
"[E]ach crash report made by a person involved in a crash and any statement made by such person to a law enforcement officer for the purpose of completing a crash report ... shall be without prejudice to the individual so reporting." *738 § 316.066(7), Fla. Stat. (2008). "No such report or statement shall be used as evidence in any trial, civil or criminal." Id. We REVERSE as to the sufficiency of the evidence on the second count of driving without a valid commercial license, because the sole evidence adduced to support the charge should have been privileged under the crash report statute. The remaining issues are AFFIRMED.
KAHN, PADOVANO, and WETHERELL, JJ., concur.